Title: To Thomas Jefferson from Madame Roquefort de Vaudreuil, 20 April 1806
From: Vaudreuil, Madame Roquefort de
To: Jefferson, Thomas


                        
                            Monsieur,
                            
                            Ce 20 avril 1806
                        
                        J’ose me flatter que Vous ne desapprouverez pas que J’aie l’honneur de Vous rappeller la demande que J’ai
                            faite à l’auguste ensemblée des Etats-Unis, il y a environ Cinq mois, J’espere que Vous l’aurez trouvée favorablement
                            disposé à me l’accorder Se rappellant les Services que feu mon Mari le Marquis de Vaudreuil, a été assez heureux de rendre
                            à Votre Pays dans toutes les Circonstances où il S’est trouvé employé pour Seconder les nobles efforts d’un peuple dont il
                            admiroit les Vertus qui le Caracterisent. Son plus Grand desir etoit de le Voir independant et honoré des autres nations
                            Comme il l’honoroit luimême. Si le Memoire que J’ai eu l’honneur de Vous adresser a été approuvé par Vous, Monsieur, Je ne
                            doute pas du Succès de la demande que la position avenir de la plus Jeune de mes filles qui Me reste Sans etre etablie,
                            m’a forcée de faire à une ensemblée qui a deja prouvé que des Services rendu à une nation Genereuse n’etoient Jamais
                            Oubliés. La fortune entiere de mon mari et ma dot ayant été perdue
                            par les Suites de la revolution françoise, la part qui reviendroit à ma fille d’une petite possession dont J’ai herité
                            depuis Nos Malheurs ne pourroit pas Suffire à Son existence et bien moins lui donner la possibilité de S’établir d’une
                            maniere Convenable ainsi Je la Vois etant au bord de ma fosse Sans appui et Sans fortune Cette idée dechirante pour le
                                Cœur d’une Mere, a Seule dicte ma demarche qui aura trouvé Jespere Sa Justifaction aux yeux de Votre assemblée et aux Votres dans Ses Motifs. Dans Cette Confiance Je la remets de
                            Nouveau Sous Votre protection et Si ma demande presentée par Vous, Monsieur, est ecoutee de Votre respectable assemblée
                            mes derniers momens Seront adoucis en Voyant l’existence de ma fille
                            assurée d’une Maniere si honorable pour la Memoire de son père et pour elle recevez Je vous prie, Monsieur, toutes mes
                            excuses pour ma nouvelle importunité et Soyez Convaincu d’avance de mon eternelle reconnoissance Comme des Sentimens di la
                            plus haute Consideration avec lesqu’els J’ai l’honneur dêtre Votre très humble et très obeissante Servante
                        
                            Roquefor Douairiere De vaudreuil
                            
                        
                    